Citation Nr: 0018765	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Philadelphia and Insurance Center in Philadelphia, 
Pennsylvania

THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION


Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1943 to October 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 RO decision 
which, in part, denied the claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  The Board remanded the appeal to the RO for 
additional development in October 1997.  

By rating action in August 1995, the RO denied service 
connection for Alzheimer's disease secondary to service-
connected traumatic encephalopathy.  The veteran's wife 
(appointed as his fiduciary in 1994) and the representative 
were notified of this decision and did not appeal.  
Accordingly, this issue is not in appellate status and will 
not be addressed in this decision.  


REMAND

In October 1997, this well grounded claim for Entitlement to 
a Total Disability Rating Based on Individual Unemployability 
was Remanded to the RO for additional development.  Therein, 
the RO was requested to afford the veteran an examination.  
Among the questions to be asked were the effects of the 
service connected disability, standing alone, on the 
veteran's ability to be gainfully employed.  In a memorandum 
received from the veteran's representative, it was indicated 
that the veteran could not appear for an examination as he 
was a resident in a nursing home and was in the "full blown 
stages" of Alzheimer's disease.  This fact is confirmed by 
the record.  To address the Board's Remand decision, the 
claims folder was forwarded to an examiner for review.  
However, the examiner did not address the question of the 
effect of the service connected disabilities on the veteran's 
ability to be gainfully employed.  



The United States Court of Appeals for Veteran's Claims 
(Court) held that a remand by the Board confers on the 
appellant, as a matter of law, the right to 

compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  It is apparent that there is a Stegall violation in 
this case.

In addition, in the case of Bolton v. Brown, 8 Vet. App. 185 
(1995), the Court noted that the Board properly identified a 
need for a current examination for an incarcerated veteran 
when it remanded the appellant's claim in 1992 and ordered a 
psychiatric examination.  However, a current examination was 
not obtained, and the Board chose to rely upon a 1990 
examination conducted at the request of the Parole Board by a 
psychiatry resident who did not have the appellant's claims 
folder to review.  The Court held that such an examination 
neither fulfills VA's duty to assist, nor constitutes an 
adequate predicate for both the rating determination and the 
BVA's decision.  The Court further held that the medical 
evidence obtained by the RO did not provide the information 
the BVA deemed necessary and advised that the Board should 
not have ceased in its quest for this necessary evidence to 
render its judgment on the appellant's claim.  The Court 
cited the case of Wood v. Derwinski, 1 Vet. App. 190 (1991), 
wherein it was held as follows:  "We do, however, caution 
those who adjudicate claims of incarcerated veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans."  Id. at 193.  The Court in the Bolton case 
admonished that although the RO claimed an inability to get a 
fee-basis physician to conduct an examination in the 
correctional facility, the record contains neither 
information concerning the efforts expended by the RO in that 
regard nor any explanation as to why a psychiatrist employed 
by the VA was not directed to perform the examination.  The 
undersigned finds that the same arguments can be applied to 
the facts of this case.  That is, the veteran should be 
afforded a fee basis examination or an examination by a VA 
physician at his 

nursing home.

Accordingly, the case is Remanded to the RO for the following 
action:

1.  The veteran should be contacted 
through his guardian and asked to 
identify any medical providers from whom 
he has sought treatment for his service 
connected disability.

2.  Arrangements should be made to have 
the veteran examined at the nursing home 
by a fee basis physician who has 
privileges at the nursing home or, if 
permissible, the veteran should be 
examined by the VA at his nursing home.  
Arrangements should be made to have the 
claims folder available for review by the 
examiner.  If, for security purposes, 
this cannot be accomplished, the medical 
evidence of record should be duplicated 
and made available to the examiner.  The 
examiner should be asked to furnish a 
medical opinion as to whether it is at 
least as likely as not (50/50 or greater) 
that the veteran's service connected 
disabilities, standing alone, without 
regard to his nonservice-connected 
Alzheimer's disease, would prevent all 
forms of substantially gainful 
employment.  The examiner should also, if 
feasible, separate those symptoms 
attributable to the service connected 
disabilities from the co-existing 
Alzheimer's dementia.  If not feasible, 
the examiner should so indicate and note 
the reason therefore.  If the physician 
is unable to render such an opinion, 
his/her reasons should be set forth.

3.  After the requested development has 
been completed, the RO should again 
review the veteran's 

claim.  If the benefits sought on appeal 
remain denied, the appellant and the 
veteran's representative, if applicable, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.   

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.


		
____________________
Iris S. Sherman
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

